Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the preliminary amendment filed on August 28, 2020.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 29, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
Claims 2-21 are rejected under 35 U.S.C. 101 because they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 36 USC 101.  They are clearly not a series of steps or acts (i.e., a process) nor are they a combination of chemical compounds (i.e., composition of matter).  As such, they fail to fall within a statutory category.  They are, at best, function descriptive material per se.
Claims 1, 9 and 15 recite an apparatus for designing comprising “circuitry configured to”.  The specification does not use the term “circuitry”.  The Examiner must give the claims the broadest reasonable interpretation and therefore, the term “circuitry configured to” is understood as software.
The Examiner suggests amending the claims to include hardware in order to overcome the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of U.S. Patent No. 10,592,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent clams (2, 7 and 15) recite the same patentable subject matter as claims 2, 16 and 17 of U.S. Patent No. 10,592,834.  Specifically the independent claims recite “receive a first user input from the user interface indicating a change to the design preferences, feature properties, and/or project properties, the change being recorded by taking a snapshot of one or more of the differing versions; and receive a second user input from the user interface indicating undoing the change to the design preferences, feature properties and/or project properties based on the snapshot.”  These limitations are equivalent to the patentable elements of claims 2, 16 and 17, specifically, “receive a first user input in the user interface indicating a change to the respective user- defined design preferences, feature properties, or project properties included in the shared project state information, the change being recorded by taking a snapshot of the one or more different versions of the project state information  and receive a second user input in the user interface indicating undoing the change to the respective user-defined design preferences, feature properties, or project properties included in the shared project state information based on the snapshot.”
Examiner’s Comment
The following prior art is relevant:
Canon Kabushiki Kaisha (EP 0 973 106 A2):
a representation of an installation worksite, the representation comprising feature properties corresponding to physical features of the worksite and a solar collector installation layout including solar collectors arranged on at least one surface feature of the worksite; (Fig. 14); 
generating a plurality of differing versions of project state information (P[0061]; [0062] and [0064]; Abstract: the system is used to design solar cell module layout based on inputted parameters, thus each new design is a version of a solar cell module layout), 
wherein each version of project state information is comprised of design preferences, feature properties, and project properties (Fig. 6 and P[0062]), 
wherein each of the versions correspond to an alternative solar collector installation layout, the alternative solar collector installation layout for each version resulting from the differences between the design preferences, feature properties, and project properties (Fig. 6 and P[0062] and [0064]), 
wherein each of the differing versions share at least some of the project state information (P[0051]); 
receiving user input in the user interface indicating one or more changes to the user-defined sign preferences, feature properties or project properties included in the particular version of the project state information; (P[0054]: changes are received to initial values)
Haris et al. (US Pub. No. 2001/0013004): discloses running comparison reports (P[0011]) and a representation identifying differing version depicting the unique set associated with at least one of the differing versions. (P[0095]: contracts page provides a view of all the contracts created; thus differing design output.)
Although Canon discloses undoing a change ([0077]-[0078]), neither Canon nor Haris discloses taking a snapshot and undoing a change based on the snapshot.
Saxena (US Pub. No. 2005/0131964): [0020] When deleting a previously-inserted object, a check is made whether a snapshot of the current version of the object has been taken (i.e. whether a configuration to which the object belongs has been copied). If the snapshot was not taken, then the object and its relationships are deleted if the object is a primary object. If the to-be-deleted object is a child object, and another object is its parent, then a check is made as to whether the Vmin of the child object is same as the current version number of the parent, and if so the child object and its relationships are deleted.
Grubov et al. (US Pub. No. 2009/0307277): [0003] A database system may also provide a snapshot mechanism that allows the state of a database at a snapshot time to be preserved in a "snapshot." Once a snapshot is created, subsequent changes to the database are not reflected in the snapshot. For example, a snapshot of a database may be made at the end of each quarter and quarterly reports can be run against that snapshot even though the database may continue to be modified. Instead of making a complete copy of the database, a snapshot mechanism may copy only those portions of the database as they changed after the snapshot is created. The snapshot technology may monitor for changes in the database and create a copy of those portions that are to be changed. Thus, the state of the database at the time of the snapshot includes the copied portions and the remaining portions of the database that have not been changed.
While Saxena and Grubov disclose the use of a snapshot, they do not disclose the claimed feature undoing a change to design preferences, feature properties and/or project properties of a solar collector installation based on the snapshot.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629